COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-017-CR
  
  
WILLIAM 
HARLON MOORE                                                    APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
----------
FROM 
THE 43RD DISTRICT COURT OF PARKER COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
October 21, 2004, we abated this appeal and remanded to the trial court to 
determine whether appellant William Harlon Moore wanted to continue his appeal, 
to determine whether appellant was indigent, and to appoint counsel if 
necessary.  The supplemental clerk’s and reporter’s records from the 
abatement hearing were filed in this court on November 9, 2004.
        At 
the hearing, appellant told the court that he did not wish to proceed with his 
appeal.  Based on the clerk’s and reporter’s records, it is apparent 
that appellant does not desire to continue this appeal.  Accordingly, we 
dismiss this appeal.  See Tex. 
R. App. P. 42.2(a); Conners v. State, 966 S.W.2d 108,109-11 (Tex. 
App.—Houston [1st Dist.] 1998, pet. ref’d).
   
   
                                                                  PER 
CURIAM
  
  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 9, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.